—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered November 29, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing *280him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
That defendant was not in possession of drugs or the buy money, or found at the buy site reported by the undercover officer when the backup team arrived there, does not render the verdict against the weight of the evidence, where the undercover officer was able to relocate defendant, minutes after the sale, a half-mile away (see, People v Vega, 219 AD2d 500; People v Perez, 189 AD2d 562, lv denied 81 NY2d 975). Concur — Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.